Citation Nr: 1823613	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from December 1, 2012, for left shoulder degenerative joint disease status post hemiarthroplasty.

2.  Entitlement to an initial compensable evaluation for left shoulder scarring status post multiple surgeries.

3.  Entitlement to an extension of a temporary total rating beyond November 30, 2012, based on convalescence following left shoulder hemiarthroplasty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In June 2017, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The issues of entitlement to an evaluation in excess of 10 percent from December 1, 2012, for left shoulder disability status post hemiarthroplasty and a compensable rating for residual scarring are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's May 10, 2012, left shoulder hemiarthroplasty necessitated a period of postoperative convalescence from December 1, 2012, to February 29, 2013. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a period of postoperative convalescence from December 1, 2012, to February 29, 2013, following left shoulder hemiarthroplasty on May 10, 2012, are met.  38 C.F.R. § 4.30 (b)(1) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Moreover, during the June 2017 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There have been no contentions to the contrary.

Extension of Temporary Total Rating

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a). 

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above. Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30 (b).

The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).

The Veteran essentially contends that an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond November 30, 2012, based on a need for convalescence following hemiarthroplasty of the left shoulder is warranted.  In June 2017, the Veteran testified that after about six months, he was starting to get movement back gradually.  The Veteran reported that in addition, he was going weekly to physical therapy until April 2013. 

VA treatment records indicate that on May 10, 2012, the Veteran underwent left shoulder hemiarthroplasty.  He was discharged on May 11, 2012.  The Veteran was instructed on active motion for the elbow, wrist and fingers and passive motion with the shoulder in neutral position, using the right hand to motor the shoulder for passive forward flexion.  The Veteran was to wear the immobilizer for six weeks and was advised could shower on May 12, 2012.  The VA Chief of Orthopedics stated, "The patient is retired, is service connected and if was working, he would be entitled to recovery pay for six months."  

Although the Veteran's May 2010 left shoulder surgery did not result in severe postoperative residuals beyond November 30, 2012, the Board finds that the statement made by VA Chief of Orthopedics is in essence a statement indicating that the Veteran's May 2010 left shoulder surgery necessitated a period of six months of convalescence.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that he meets the criteria for a temporary total rating for convalescence from December 1, 2012, to February 29, 2013, under 38 C.F.R. § 4.30.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

A period of convalescence from December 1, 2012, through February 29, 2013, following left shoulder hemiarthroplasty on May 10, 2012, is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran testified in June 2017 that he has more limitation in his left shoulder than when he underwent VA examination in September 2016.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Veteran should be provided an opportunity to report for a current VA orthopedic examination to ascertain the current status of his service-connected left shoulder disability.
    
In addition, the Veteran also underwent VA scars examination in September 2016.  At that time, the Veteran had four left shoulder scars, one on the posterior left shoulder measuring 1.5 centimeters long, three on the anterior left shoulder measure 14.0 centimeters, 8.0 centimeters, and 17.5 centimeters.  The examiner noted that the scar measuring 14.0 centimeters was superimposed with other scars and could not be separated on examination; and they had been listed as one scar.  All scars were linear, the widest scar (the one measuring 14.0 centimeters), was 1.0 centimeters at its widest point.  None of the scars were painful on examination or unstable.  The examiner noted that the Veteran reported a history of minimal tenderness of "a few spots" when he touched his left shoulder surgical scars.  The Board notes that the Veteran is competent to give testimony as to the symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the Board is already remanding this case for a VA examination, an additional scar examination should be conducted at the same time as the orthopedic examination to determine which scars are tender.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his left shoulder disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA orthopedic examination as well as a scar examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating shoulder and scar disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


